Third District Court of Appeal
                               State of Florida

                     Opinion filed September 29, 2021.
       Not final until disposition of timely filed motion for rehearing.

                            ________________

                              No. 3D20-947
                       Lower Tribunal No. 17-10215
                          ________________


                        Maria Muguercia, et al.,
                                 Appellants,

                                     vs.

            Citizens Property Insurance Corporation,
                                  Appellee.



    An Appeal from the Circuit Court for Miami-Dade County, Abby
Cynamon, Judge.

      Giasi Law, P.A., and Melissa A. Giasi and Erin M. Berger (Tampa), for
appellants.

      Roig Lawyers, and Abbi Freifeld Carr, Veresa Jones Adams, and
Jeffrey Geldens (Deerfield Beach), for appellee.


Before EMAS, HENDON and GORDO, JJ.

     PER CURIAM.
      Affirmed. See Deshazior v. Safepoint Ins. Co., 305 So. 3d 752, 754-

55 (Fla. 3d DCA 2020) (affirming summary judgment in favor of insurer,

holding that where the insurer produces sufficient evidence to show the loss

was excluded from coverage under the policy’s terms, the burden shifts to

the insured to produce evidence of an exception to that exclusion sufficient

to establish a genuine issue of material fact in dispute); Fla. Windstorm

Underwriting v. Gajwani, 934 So. 2d 501, 506 (Fla. 3d DCA 2005) (holding

that, where a policy excludes coverage for the type of loss suffered, “the

insured has the burden to prove an exception to an exclusion contained

within an insurance policy”); E. Fla. Hauling, Inc. v. Lexington Ins. Co., 913

So. 2d 673, 678 (Fla. 3d DCA 2005) (holding: “Once the insured shows

coverage, the burden shifts to the insurer to prove an exclusion applies to

the coverage. If there is an exception to the exclusion, the burden once again

is placed on the insured to demonstrate the exception to the exclusion”)

(citation omitted).




                                      2